                                                                                            F91
                                                                                         LE   018rivar pp 47r

                                                                                              V 0 6 2019
                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UNITED STATES OF AMERICA                         )
                                                             NO.     3; 1q - 00a'7q
       V.                                        )
                                                                    18 U.S.C. § 922(g)(1)
                                                                    18 U.S.C. § 924
JESSE APPLEGATE                                  )                  21 U.S.C. § 841(a)(1)


                                   INDICTMENT
                                          COUNT ONE

       THE GRAND JURY CHARGES:

       On or about October 16, 2019, in the Middle District of Tennessee, JESSE APPLEGATE

did knowingly and intentionally possess with the intent to distribute a quantity of a mixture and

substance containing a detectable amount of 3,4-Methylenedioxymethamphetamine (MDMA), a

Schedule I controlled substance; a quantity of a mixture and substance containing a detectable

amount of cocaine base (commonly known as crack cocaine) and a quantity of a mixture and

substance containing a detectable amount of methamphetamine, both of which are Schedule II

controlled substances; a quantity of a mixture and substance containing a detectable amount of

buprenoiphine, a Schedule III controlled substance; and a quantity of a mixture and substance

containing a detectable amount of diazepam, a Schedule IV controlled substance.

       In violation of Title 21, United States Code, Section 841(a)(1).

                                         COUNT TWO

       THE GRAND JURY FURTHER CHARGES:

       On or about October 16, 2019, in the Middle District of Tennessee, JESSE APPLEGATE,

knowing he had previously been convicted of a crime punishable by imprisonment for a term




       Case 3:19-cr-00274 Document 3 Filed 11/06/19 Page 1 of 3 PageID #: 5
exceeding one year, knowingly possessed a firearm, to wit, a Smith & Wesson M&P-15 5.56mm

caliber rifle, and the firearm was in and affecting commerce.

        In violation of Title 18, United States Code, Sections 922(g)(1) and 924.

                                    FORFEITURE ALLEGATION

        1.      The allegations contained in this Indictment are re-alleged and incorporated by

reference as if fully set forth in support of this forfeiture.

        2.      Upon conviction of Count One or Two, JESSE APPLEGATE shall forfeit to the

United States of America, pursuant to Title 21, United States Code, Section 853:

                (A)     any property constituting, or derived from, any proceeds the person
                        obtained, directly or indirectly, as the result of such violation;

                (B)     any of the person's property used, or intended to be used, in any
                        manner or part, to commit, or to facilitate the commission of such
                        violation.

       3.       The property to be forfeited includes a money judgment in an amount to be

determined, representing the amount of proceeds JESSE APPLEGATE obtained, directly or

indirectly, as a result of such offense and the value of the property used or intended to be used to

commit such offense.

       4.      Upon conviction of Count One or Two, JESSE APPLEGATE shall forfeit to the

United States, pursuant to Title 18, United States Code, Section 924(d)(1) by Title 28, United

States Code, Section 2461(c):

               (A)      any firearm or ammunition involved in or used in a knowing
                        violation of the offense, or intended to be used in the offense,
                        including a Smith & Wesson, M&P-15, 5.56mm caliber rifle bearing
                        serial number TF17233 and associated 5.56mm ammunition and
                        magazines.




                                      PA
       Case 3:19-cr-00274 Document 3 Filed 11/06/19 Page 2 of 3 PageID #: 6
              Upon conviction of Count One or Two, JESSE APPLEGATE shall forfeit to the

United States, pursuant to Title 18, United States Code, Section 924(d)(1) by Title 28, United

States Code, Section 2461(c):

              (A)    any firearm or ammunition involved in or used in a knowing violation
                     of the offense, and

              (B)    any firearm or ammunition intended to be used in the offense, where such
                     intent is demonstrated by clear or convincing evidence, including the Smith
                     & Wesson, M&P-15, 5.56mm caliber rifle bearing serial number TF17233;
                     and associated 5.56mm ammunition and magazines.




                                                  FO       RS

DONALD Q. COCHRAN
UNITED STATES ATTORNEY


14el/A~~
 OSH KURTZMAN
ASSISTANT UNITED STATES ATTORNEY




      Case 3:19-cr-00274 Document 3 Filed 11/06/19 Page 3 of 3 PageID #: 7
